DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue et al. (WO 2017/002868, “Inoue” a machine translated copy of which has been made of record, 7/9/19 and is hereinafter used as the citation copy) in view of Sasada et al. (US 2012/0231217, “Sasada”), and further in view of Imai et al. (JP 2006-326978 A, “Imai” for which a machine translated copy is provided and used hereinafter as the citation copy). 
Regarding claims 1 and 9, Inoue teaches a polymer film for use as an optical film in, for example, a polarizing plate ([0002], [0117]) that may consist of a crystallized resin having an alicyclic-structure containing polymer ([0017], [0018] – [0020]) and wherein the degree of crystallization is greater than 30% or more ([0076]).	Inoue fails to specifically teach the claimed average roughness of the at least one face, however in the same field of endeavor of optical films, Sasada teaches that it is known to provide a surface of an optical film with a surface roughness of below 3 nm in order to improve the haze of the film while maintaining the adhesion of the film with adjacent layers (see [0242], [0020]; see also general description of attaching an optical film to a polarizing layer with an adhesive, [0240]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the surface roughness of the film to less than 3 nm in order to improve the haze of the film while maintaining the adhesion of the film with adjacent layers (see [0242], [0020)). Sasada further teaches that a polarizing plate should comprise a protective film adhered to a polarization film and thus such a construction would have been obvious to the ordinarily skilled artisan at the time of filing in order to create a functional polarizing plate ([0240], [0242], [0274], [0275]). 	Inoue fails to specifically teach the ratio of oxygen element or nitrogen element relative to carbon element on the surface on the side of at least one face of the protective film. However, in the same field of endeavor of polymeric films, specifically films wherein strength and adhesiveness improvements are desirable (pp. 1-3; see also Inoue at [0021], describing that properties such as mechanical strength are desirable in the film of the invention), Imai teaches that it is known to adjust the ratio of carbon to nitrogen and the ratio oxygen to carbon in a surface layer of a polymeric film (i.e., to a depth of around 10 nm, p. 3, para. 2) in order to improve the strength and durability of the surface of the film (e.g., p. 3 para. 1-5). Particularly Imai teaches that a suitable ratio of oxygen to carbon is from 0.01 to 0.1 and, for example, for a film having a ratio of oxygen to carbon of 0.1 a Nitrogen to Carbon ratio of from about 0.1 to 0.033 (see p. 3, para. 1-5, wherein the O/C may be 0.1 and therefore the N/C may be from 1/10 to 1/30). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the ratio of Oxygen to Carbon to around 0.1 and the ratio of Nitrogen to Carbon to the range of from about 0.1 to 0.033 in order to improve the strength and durability of the surface of the film (e.g., p. 3 para. 1-5). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Sasada in view of Imai as applied to claim 1, above, and further in view of Ishiguro et al. (US 2016/0327711, “Ishiguro”) in view of Ikeda (US 2015/0029456, “Ikeda”).
Regarding claim 3, modified Inoue fails to specifically teach the surface free energy components of the optical film. However, in the same field of endeavor of optical films for use as protective films in a polarizing plate ([0003]), Ishiguro teaches that a hydrogen bonding component of a surface free energy of the resin film should be greater than 4.5 mN/m, a dispersive component may be on the range of 29 mN/m, and a total surface free energy may be greater than 70 mN/m in order to provide a sheet with good adhesiveness ([0051] – [0056], see also [0117], [0118], [0124]). It therefore would have been obvious to the ordinarily skilled artisan to have provided the resin sheet with these surface energy properties in order to provide the sheet with good adhesiveness ([0051] – [0056], see also [0117], [0118], [0124]).	Modified Inoue fails to specifically teach the polar component of a surface free energy for the film. However, in the same field of endeavor of optical films for use in display devices ([0003]), Ikeda teaches that it is known to control the surface energy, including the polar component of the surface energy, in order to improve the coatability of the layer (see [0110], [0029], [0006], [0007]). Particularly, Ikeda teaches a suitable polar component for surface energy is 51 mN/m ([0109], [0110]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the polar component of the surface energy of the film of modified Inoue to around 51 mN/m, and thus within the claimed range, in order to improve the coatability of the layer (see [0110], [0029], [0006], [0007]).

Response to Arguments
Applicant’s arguments filed 10/18/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1, 3, and 9 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782